ELECTRONIC RECORD
                                                                       \(cll '/¥

COA#       02-12-00637-CR                        OFFENSE:       29.03


STYLE:     Israel Meza v. The State of Texas     COUNTY:        Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   432nd District Court


DATE: 11/06/14                    Publish: NO    TCCASE#:       1259657D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Israel Meza v. The State of Texas           CCA#:          lfr/2-/V
         A??£LLAA/rl5                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:                                                SIGNED:                           PC:

JUDGE:
              A                                      PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD